NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 16-4177
                                   ________________

                                EUGENE EBENE BILE,
                                                Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA
                                            Respondent
                           ________________

                        On Petition for Review of a Final Order
                         of the Board of Immigration Appeals
                    Immigration Judge: Honorable Walter A. Durling
                                  (No. A088-645-774)
                                  ________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    July 11, 2017

              Before: MCKEE, AMBRO, and RESTREPO, Circuit Judges

                              (Opinion filed: July 27, 2017)

                                   ________________

                                       OPINION*
                                   ________________

AMBRO, Circuit Judge




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Eugene Ebene Bile, a citizen of Cameroon, petitions for review of the Board of

Immigration Appeals’ (BIA) decision dismissing his appeal from an Immigration Judge’s

(IJ) decision to deny his motion to reopen his case sua sponte. For the reasons that

follow, we dismiss his petition.

                                             I.

       Bile entered the United States in 2006 using a fraudulent French passport. In

March 2008, he was referred to an IJ as part of the overstay of the Visa Waiver Program.

In his application for asylum, Bile alleged persecution in Cameroon on the basis of

political opinion. Following a merits hearing in July 2008, the IJ found Bile not credible

and denied his application for asylum, withholding of removal, and protection under the

Convention Against Torture. The IJ further found Bile’s asylum application was

frivolous. Bile purportedly waived his right to appeal during the hearing. Nevertheless,

he appealed the ruling to the BIA, which dismissed the appeal on account of the appellate

waiver.

       Bile petitioned our Court for review, and in August 2009 we dismissed his petition

because he had failed to exhaust his remedies by not challenging the validity of his

appellate waiver. Due to the IJ’s misleading description of the frivolous findings, we

strongly suggested that Bile file a motion asking the IJ to reopen the case sua sponte.

       In October 2015—six years after we dismissed his petition—Bile filed a motion to

reopen. The IJ denied the motion for “the reasons stated in the [Government’s]

opposition to the motion.” App. 6. Bile appealed and the BIA dismissed it, noting that

the motion to reopen was untimely because Bile filed it more than 90 days after entry of

                                             2
the final order. The BIA also held that Bile failed to demonstrate exceptional

circumstances that would warrant a sua sponte reopening. While recognizing the

potential for error regarding the frivolous finding, the BIA dismissed Bile’s appeal

because his unexplained six-year delay showed a lack of due diligence.1

                                            II.

       The BIA “may at any time reopen or reconsider on its own motion any case in

which it has rendered a decision,” and “has discretion to deny a motion to reopen even if

the party moving has made out a prima facie case for relief.” 8 C.F.R. § 1003.2(a).

While the BIA can reopen a case sua sponte in “exceptional situations,” In re J-J-, 21

I.&N. Dec. 976, 984 (BIA 1997), its decision “whether to invoke its sua sponte authority

is committed to its unfettered discretion,” Calle-Vujiles v. Ashcroft, 320 F.3d 472, 474

(3d Cir. 2003) (quotation omitted). While “we typically cannot review a BIA decision to

deny sua sponte reopening,” we can exercise jurisdiction “to the limited extent of

recognizing when the BIA has relied on an incorrect legal premise.” Pllumi v. Att’y Gen.,

642 F.3d 155, 160 (3d Cir. 2011).

       We see no legal error here. Bile argues that his due process claims during the IJ

proceedings are sufficient to show exceptional circumstances. However, nothing requires

the BIA to reopen a case sua sponte to address underlying due process issues. See Calle-

Vujiles, 320 F.3d at 475 (stating that “[n]o language in [§ 1003.2(a)] requires the BIA to

reopen a deportation proceeding under any set of particular circumstances. Instead, the

1
 The BIA had jurisdiction to hear the motion to reopen under 8 C.F.R. § 1003.1(b). We
have jurisdiction to review final orders of the BIA under 8 U.S.C. § 1252.

                                             3
provision merely provides the BIA the discretion to reopen immigration proceedings as it

sees fit.”) (quotation omitted). Here the BIA recognized and weighed Bile’s due process

claims. App. 4. (“[E]ven assuming that there were errors surrounding the frivolous

finding which may have influenced the applicant’s decision to waive appeal, [Bile] did

not file his motion with due diligence.”). He also failed to explain “why he did not

expeditiously act on the Third Circuit advice.” Id. Even without the delay, the BIA

would have been within its legal authority to deny his motion. As already noted, “[t]he

[BIA] has discretion to deny a motion to reopen even if the party moving has made out a

prima facie case for relief.” 8 C.F.R. § 1003.2(a). Although the underlying IJ

proceedings give us pause, our authority is constrained to a limited review of the BIA

decision. Because that decision was free of legal error, we dismiss the petition for review

for lack of jurisdiction.




                                            4